Citation Nr: 0336127	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  99-17 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for residuals of empyema 
with asthmatic bronchitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to 
September 1947 and from January 1951 to June 1951.

By rating action dated in May 1949, the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Togus, 
Maine, granted entitlement to service connection for 
residuals of empyema of the left chest with thickened pleura.  
By rating action dated in January 1957, the RO amended the 
prior rating action to include asthmatic bronchitis.  In 
September 1959, the RO proposed to sever service connection 
for residuals of empyema with asthmatic bronchitis.  In a 
December 1959 rating decision, the RO severed service 
connection for residuals of empyema with asthmatic 
bronchitis.  In October 1960, the Board denied the veteran's 
claim of restoration of service connection for residuals of 
empyema.  In September 1971, the Board denied the veteran's 
application to reopen a claim of service connection for 
residuals of empyema with asthmatic bronchitis (characterized 
as a chest condition).  In March 1979, the veteran's former 
representative requested a reconsideration, which the Board 
granted.  In an August 1979 decision, the Board upheld prior 
decisions of the Board in October 1960 and September 1971 
denying the veteran's claim seeking service connection for 
residuals of empyema with asthmatic bronchitis (characterized 
a chest disability).  That decision is final.

In a February 1999 rating decision, the RO denied the 
veteran's application to reopen a previously denied claim 
seeking restoration of service connection for residuals of 
empyema with asthmatic bronchitis.  The RO notified the 
veteran of that decision, and the veteran filed a timely 
appeal of that decision to the Board.  In December 1999, the 
veteran testified from the RO before the undersigned, sitting 
in Washington, D.C., via Video Conference.  

In September 2000, the Board found that the veteran had 
submitted new and material evidence to warrant the reopening 
of the claim seeking restoration of service connection for 
residuals of empyema with asthmatic bronchitis.  In 
March 2003, the matter was returned to the Board, at which 
time it was remanded so that additional development could be 
undertaken consistent with the Veterans Claims Assistance Act 
of 2000 (VCAA).  The requested development having been 
completed, the case is returned to the Board for appellate 
review.

The Board notes at this juncture that the February 1999 
rating decision characterized the issue as whether new and 
material evidence had been submitted to reopen the claim of 
restoration of service connection for residuals of empyema 
with asthmatic bronchitis.  At the veteran's hearing, it was 
noted that the issue was whether new and material evidence 
had been submitted to reopen the claim of service connection 
for residuals of empyema with asthmatic bronchitis.  However, 
the Board thereafter continued the RO's prior 
characterization of the issue in September 2000 and 
March 2003.  The merits of the matter of restoration of 
service connection for residuals of empyema with asthmatic 
bronchitis were not addressed.  The issue which is properly 
before the Board and which is being granted by the Board is 
service connection for residuals of empyema with asthmatic 
bronchitis.  The original service connection grant was 
severed.  This severance has been upheld by the Board in two 
prior final determinations.  The Board cannot change those 
earlier Board decisions absent clear and unmistakable error 
in the decisions.  That matter is not before the Board.  
Therefore, it is as if service connection had never been 
granted.  The veteran is currently seeking service 
connection.  

Thus, the issue before the Board is more properly 
characterized as entitlement to service connection for 
residuals of empyema with asthmatic bronchitis.  The issue of 
entitlement to service connection is being granted on the 
merits. 


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that shows that 
the veteran had empyema with pleural thickening which 
preexisted his active service.  

2.  The preexisting lung defect increased in severity during 
service.

3.  The veteran's current residuals of the aggravated lung 
pathology are diagnosed as fibrothorax with cor pulmonale.


CONCLUSIONS OF LAW

1.  Empyema with pleural thickening clearly and unmistakably 
preexisted active service and the presumption of soundness at 
entry is rebutted.  38 U.S.C.A. §§ 1111, 1153 (West 2002).  .

2.  Empyema with pleural thickening was aggravated by 
service; the veteran's currently diagnosed fibrothorax and 
cor pulmonale are related to inservice pulmonary disease.  38 
U.S.C.A. §§ 1111, 1110, 1131, 1153 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him as to 
whether he or VA bears the burden of producing or obtaining 
that evidence or information.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the February 1999 rating decision; the 
August 1999 Statement of the Case (SOC); the July 2001, 
November 2001, and June 2003 Supplemental Statements of the 
Case (SSOC), and the September 2000 and March 2003 decisions 
of the Board.  He was specifically told about the 
requirements to establish a successful claim, and of the 
reasons that the evidence in his case was inadequate.  The 
veteran was further informed of which information and 
evidence he was to provide to VA and of which information and 
evidence VA would obtain on his behalf by means of the 
foregoing correspondence, as well as a May 2003 letter from 
the RO.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therefore, VA has no outstanding duty to inform him that any 
additional information or evidence is required.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's available VA and 
private medical treatment records.  There is no indication of 
relevant available medical records that the RO failed to 
obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded appropriate VA examinations 
March 2001 and October 2001.

Pursuant to 38 U.S.C.A. § 5103(a), upon receipt of a complete 
or substantially complete claim, VA must notify the claimant 
and claimant's representative, if any, of any information or 
evidence which has not already been provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(b) 
further provides that if such information or evidence is not 
received by VA within one year from the date of VA's notice 
to the claimant under 38 U.S.C.A. § 5103(a), no benefit may 
be paid or furnished by reason of the claimant's application.  
One of the regulations promulgated by VA to implement VCAA 
has recently been invalidated.  Specifically, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003). 

In the present case, the RO informed the veteran in the May 
2003 letter that it would be to his benefit to submit any 
additional evidence as soon as possible.  The RO also told 
the veteran that he should submit additional evidence within 
30 days, but it also informed him that such evidence must be 
received by VA within one-year from the date of the letter or 
retroactive benefit would not be payable.  Thus, the RO 
notified the veteran that he ultimately had one year to 
submit evidence, and therefore, the Board finds that there is 
no prejudice to the veteran as a result of any legal 
deficiency in the VCAA notice furnished pursuant to the 
invalidated regulation and that no useful purpose would be 
served by further delaying appellate review to provide 
corrected notice that the veteran has one year to provide 
additional information or evidence.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

The Board notes that the veteran submitted an October 2003 
private physician's opinion which was not reviewed by the RO.  
However, his claim is being granted; thus, there is no 
prejudice to the veteran.  

Background

A review of the veteran's service medical records reveals 
that he had a history of pneumonia in 1938 with removal of 
two ribs on the left side, which was noted in his entrance 
examination for his initial period of active service.  
Examination showed an adherent surgical scar below the left 
scapula for empyema and diminished breath sounds at the left 
lower base posteriorly.  Chest X-ray revealed old empyema 
with considerable pleural thickening. 

Service medical records also show that the veteran was 
hospitalized in January 1947 and February 1947 for chronic 
pleuritis.  A history of periodic episodes of pleuritic pain 
in the site of an operation (rib resection due to pneumonia 
and empyema in 1938), was noted.  It was also indicated that 
pain was brought on by exercise, and that he had been having 
more pain during the preceding month.  Examination at 
discharge showed a well-healed fixed scar on the left 
posterior chest and a large triangular area of pleural 
thickening in the left mid-chest, laterally.

Subsequent to service, medical reports of examination and 
hospitalization dated from March 1949 to April 1950 revealed 
reports of shortness of breath and fatigability.  The 
diagnoses included residuals of old empyema left chest, 
thickened pleura, left fibrothorax, and questionable 
bronchitis or bronchiectasis.

A report of medical examination conducted in conjunction with 
the veteran's entrance into his second period of service 
revealed no findings referable to a chest disorder.  A chest 
X-ray dated in February 1951 showed obliteration of the left 
lower lateral one-third of the lung fields due to extreme 
pleural thickening and deformity of the left 7th and 8th ribs.  
A report of hospitalization dated from April 1951 until 
discharge shows reported shortness of breath and an inability 
to breathe on admission.  Physical examination revealed 
breath and voice sounds over the lower half of the left chest 
and slightly decreased expansion on the left side.  X-rays 
revealed encapsulated fluid extending up along the lateral 
left chest wall.  Subsequent fluoroscopy of the chest showed 
pleural thickening, but no fluid.  The diagnosis was 
adhesions of pleura.  The veteran was discharged from service 
in June 1951.

VA outpatient treatment records dated in September 1956 
reveal that the veteran reported shortness of breath, 
wheezing, and easy fatigability which had grown worse during 
the past year.  The diagnosis included chronic bronchitis and 
adhesive pleura, left chest secondary to old empyema.  
Subsequent medical reports show ongoing reports and findings 
of respiratory impairment.

By rating action dated in January 1957, the RO amended the 
prior rating action to include asthmatic bronchitis as a 
residual disability of the service-connected residuals of 
empyema with associated asthmatic bronchitis.  

In September 1959, the RO proposed to sever service 
connection for residuals of empyema with asthmatic 
bronchitis.  The RO reasoned that the veteran had a chest 
condition prior to his first period of active service and 
that it was not indicated that it had been adversely 
influenced by any incidence of service.  The RO added that 
his chest condition subsequent to service was the same as it 
was prior to service.  As such, the RO concluded that the 
original grant of entitlement to service connection was a 
clear and unmistakable error.

In a December 1959 rating decision, the RO severed service 
connection for residuals of empyema with asthmatic 
bronchitis.

A letter received in May 1960 from T. C., the Vice Principal 
at the veteran's junior high school, shows that the veteran 
had taken an active part in junior high school athletics 
while under his supervision.  He had played baseball, 
basketball, and swam for his school swimming meets.  At the 
time, from about 1944 to 1945, he was said to be in vigorous 
health.

A private medical record from W. M., M.D., F.A.C.S., 
F.A.C.P., dated in January 1971, shows that the veteran had a 
history of jaundice prior to discharge from service.  He 
added that in 1938, the veteran had empyema, but that he was 
able to participate in athletics and boxing without 
difficulty.  After entering service, his condition was 
aggravated in January 1947 by work on a gravel truck.  He 
added that part of the residuals of empyema with associated 
asthmatic bronchitis obviously were aggravated by the 
condition of his service.

A medical opinion from P. P., M.D., received in February 
1971, shows that upon review of the veteran's service medical 
records, there was no question in his mind that the veteran's 
condition was especially aggravated by heavy and hard work in 
the service, staying or sleeping out on the ground under 
extreme changes of temperature or any atmospheric conditions.  
In view of the multiple symptomatology, Dr. P. added that the 
veteran was not, in the first place, a candidate for 
induction or to continue hard military service.  He concluded 
that the veteran had an abnormal chest aggravated or created 
by military service.

A February 1971 medical opinion from T. C., M.D., reveals 
that after reviewing the reports of Drs. P. and M., he was in 
agreement that the veteran's respiratory condition originally 
developed in the service.  He indicated that since the 
pneumonia and empyema had developed in service, and the 
veteran had subsequent complications in 1951, he had never 
been the same since then, with resulting debilitating 
residuals to include shortness of breath, bronchial asthma, 
and chest pain.

A December 1999 medical opinion from D. K., M.D., shows that 
the veteran had developed an empyema requiring a 
decortication but, unfortunately leaving him with a 
fibrothorax, a reduced ventilator capability, and a 
contraction of the left hemithorax.  It was noted that during 
the veteran's period of active service, he was found to be 
unable to perform the activities required of a foot soldier.  
He was excused from many of the activities and for all 
practical purposes was relegated to light duties throughout 
this period.  Since then, he had gone on to develop 
progressive reduction in ventilatory capability culminating 
in respiratory failure.

During his December 1999 videoconference hearing testimony, 
the veteran described that his residuals of empyema with 
asthmatic bronchitis were aggravated during his period of 
active service.

A VA examination report dated in March 2001 shows that the 
examiner indicated that he reviewed the veteran's claims 
folder.  The examiner noted that the service medical records 
indicated episodic evaluations for reported left chest pain 
and shortness of breath.  However, the examiner indicated 
that the service medical records did not suggest any evidence 
of active or recurrent infection or pneumonia.  The examiner 
further stated it is unlikely that Dr. K. had the 
availability of the service medical records when providing 
his opinion as to the relationship between the present 
pulmonary problem and active duty.  He concluded that the 
service medical records would suggest that there was no 
accentuation of the disease process, but rather symptoms and 
physical findings for a reflection of the preexisting 
pulmonary problem resulting from the surgical procedure in 
1938.

A VA examination report dated in October 2001 suggests that 
the examiner undertook a review of all records in the claims 
folder in conjunction with his report.  He concluded from 
reviewing the record that the veteran's chest disability had 
increased over time, but the increase in his chest disability 
was only that which would be naturally expected to occur.  
There was no evidence that his service caused his chest 
disability to increase either during service or after the 
period of time that he was in service.  He noted that the 
several pulmonary function studies performed between May 1989 
and March 2001 documented a slow relentless decline in his 
pulmonary function, but the degree of decline that had 
occurred over the preceding 12 years was only that expected 
as the process of aging.  He indicated that we all lose 
between 1 and 2 percent of our lung function on a yearly 
basis and this was especially noticeable beyond the age of 
50.  Currently the patient was 73 years old which indicated 
that he was the age range where the naturally occurring rate 
of decline in lung function was more rapid.  Over the last 12 
years it would have been expected that his pulmonary function 
as assessed by either the forced vital capacity (FVC) or the 
forced expiratory volume in the first second of expiration 
(FEV- 1) would have been expected to decrease between 12 to 
24 percent.  In fact, the decline in pulmonary function as 
assessed by the FVC had been 0.33 liters over the last 12 
years which represented a 14 percent decline.  His FEV-1 had 
decreased by 0.25 liters which was a 15 percent decline over 
the last 12 years.  Thus, his rate of decline in pulmonary 
function over the preceding 12 years was actually only the 
minimum amount that would be expected simply as a process of 
aging.  If one can extrapolate that what had happened in the 
last 12 years is the same thing that had happened since 1960, 
or since he stopped cigarette smoking in 1963, it would have 
been expected that he had only an age-related decline in his 
pulmonary function.

The examiner added that he agreed with everything Dr. K. had 
stated regarding the veteran's lung condition.  He concurred 
with the statement that the ventilatory reduction in the 
veteran's pulmonary function was "on the basis of a 
fibrothorax," and that he had gone on to "develop a 
progressive reduction in his ventilatory capacity culminating 
in respiratory failure."  He noted, however, that Dr. K. had 
not shown that the veteran's chest disability had increased 
as a result of service.  He concluded that the veteran's 
respiratory disability was not aggravated by military 
service. 

A private medical record dated in October 2003 from C. B, 
M.D., shows that he had reviewed the veteran's medical 
records.  The physician opined that since the veteran had an 
acute illness, with a 15-pound weight loss, anorexia, cough, 
shortness of breath, and a chest film consistent with 
hydrothorax during his period of service, he had an acute 
respiratory illness which invaded his pleural space and 
created an inflammatory hydrothorax.  This hydrothorax 
resulted in pleural thickening and eventually a fibrothorax.  
He also opined that had the veteran not been sent to Japan, 
and been exposed to the extremes of climate and foreign 
bacteria, he likely would not have acquired his severe 
pneumonia, would likely have received better diagnostic 
testing, would likely have received antibiotics, and would 
not have developed as severe a pneumonialhydrothorax with 
resultant pleural thickening/pleuritis, fibrothorax, cor 
pulmonale and poor pulmonary functions.  He indicated that 
this opinion was supported by the four physicians that are of 
record, specifically, Drs. C., M., P., and K.  He stated that 
the Togus, Maine lung surgery was not curative and the 
veteran's fibrothorax was clearly caused by his service time.

The physician added that it was clear that the veteran had an 
empyema, which was a loculated infection inside the lung, 
prior to entering service.  It was also clear that he was an 
athlete in high school and was found fit for duty in 1946.  
He had a chest X-ray during basic training, which was 
recorded as showing no symptomatology.  He went on to be 
transferred to Japan in 1947 where he became ill with chest 
pain, cough, nocturnal dyspnea and a chest X-ray was 
repeated.  The chest X-ray revealed a sharp outlined area of 
increased density of the left chest which probably 
represented fluid in the chest.  The film was also 
interpreted as showing thickened pleura.  It was noted that 
the veteran had thickened pleura which was secondary to 
operative treatment of left empyema.  The prior chest film 
was essentially negative.  Therefore the density on this film 
was most likely fluid rather than pleural thickening as the 
time period was too short for extensive pleura thickening to 
occur.  Of course the best way to have figured this out, 
because they could both look similar to the untrained eye, 
was to do a lateral decubitis film or chest 
ultrasound/computerized tomography scan; however no such 
films were available or performed at the time.  

In sum, the physician opined that since the veteran had an 
acute illness, with a 15-pound weight loss, anorexia, cough, 
shortness of breath, and a chest film consistent with 
hydrothorax, he had an acute respiratory illness, which 
invaded his pleural space and created an inflammatory 
hydrothorax.  This hydrothorax resulted in pleural thickening 
and eventually a fibrothorax.  His chest films supported this 
opinion as did the request for thoracentesis, (the results or 
completion of this test were not verified in the record and 
his discharge diagnosis was pleuritis, chronic, left lower 
lung).  The discharge diagnosis also said that the pleuritis 
was secondary to old empyema of the left lower lobe.  The 
second aspect of this discharge diagnosis was likely wrong 
because the old empyema had most likely been treated with 
resolution prior to service because, following treatment, the 
veteran had normal physical functioning as documented by his 
high school sports record and his high school principal.  In 
addition his chest X-ray at entrance into service was without 
symptomatology as was his entrance physical.  It is most 
likely that the veteran acquired a pulmonary infection while 
stationed overseas that led to infection and fluid in the 
pleural space, which was documented on his chest X-ray while 
hospitalized.  This led to pleuritis, which led to pleural 
thickening which caused his fibrothorax and current poor 
pulmonary function tests (PFTs) and cor pulmonale.  Had the 
veteran not been exposed to the extremes of climate and 
foreign bacteria during service, he likely would not have 
acquired his severe pneumonia, would likely have received 
better diagnostic tests, would likely have received 
antibiotics and would not have developed his hydrothorax with 
resultant pleural thickening/pleuritis, fibrothorax, cor 
pulmonale and poor pulmonary functions.  

The physician added that he disagreed with the two contrary 
opinions by the VA examiners which basically stated that the 
veteran's fibrothorax was the natural progression of his 
empyema and that the opinion of Dr. K. should be discounted 
because he likely did not have the full record to review.  He 
explained that the VA examiners did not comment on the old, 
very well documented medical opinions of the 1960's, and 
since these opinions were contained in volume two of the 
claims folder, they may not have had access to the entire 
file.  He noted that the old opinions reviewed the entire 
record, to include the images, and came to the same 
conclusion that he had; namely that the veteran's lung 
pathology was permanently aggravated by his military service, 
beyond normal progression, as documented by his chest X-ray 
findings.  He added that the VA examiners did not provide any 
description of the anatomy of the lung as it relates to the 
pleural surfaces; did not describe or analyze the hydrothorax 
or how it might relate to pleural thickening and/or 
fibrothorax; did not analyze the continuum of hydrothorax to 
fibrothorax; did not analyze the X-ray reports, which clearly 
showed an aggravation or increase in pathology in the pleural 
space during service, which was not present prior to or 
during entry into service; did not provide any literature to 
support their positions; and were contrary to his opinion and 
the four other opinions contained in the record.

Dr. B. concluded by summarizing that his this case contained 
five favorable medical opinions concerning the causative 
relationship between the veteran's military service and 
aggravation of his lung pathology, which is now, diagnosed as 
fibrothorax with cor pulmonale.  Furthermore, as noted, he 
stated that although the veteran had undergone lung surgery, 
it was not curative and his fibrothorax was clearly caused by 
his service time as discussed above.  His lung condition 
continued to progress following his surgery and he currently 
has life threatening right heart failure, otherwise known as 
cor pulmonale, due to the increased vascular resistance of 
his service induced fibrothorax.


Analysis

At the outset, the Board notes that where a combat wartime 
veteran alleges he suffers disability due to an injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this case, while the veteran is a 
wartime veteran, the record does not show nor does he assert 
lung disease was incurred in or aggravated during in combat.  
Thus, 38 U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity. 
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharged, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Where the question requires medical expertise, medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

The law provides that a veteran is presumed in sound 
condition except for defects, infirmities, or disorders noted 
when examined and accepted for service or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111.  A pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153.

As noted, generally, veterans are presumed to have entered 
service in sound condition as to their health.  This 
presumption attaches only where there has been an induction 
examination in which the later complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991). 

VA law stated that a veteran is presumed in sound condition 
except for defects, infirmities, or disorders noted when 
examined and accepted for service.  There is no requirement 
that the defect, infirmity, or disorder must be productive of 
residual functional impairment at the time of service entry.  
In this case, the veteran's induction examination for his 
first period of service revealed old empyema with 
considerable pleural thickening with no symptomatology, not 
considered disqualifying.  Thus, the veteran had a lung 
defect when he entered service.  Therefore, the presumption 
of soundness is rebutted.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  On this point, there is conflicting 
evidence.  

Dr. M. opined that the veteran had a history of empyema 
before service, but was able to participate in strenuous 
physical activity without difficulty.  Thus, the old defect 
was not disabling when he entered.  During service, his 
preexisting empyema was aggravated and the veteran developed 
associated asthmatic bronchitis.  Thus, he was worse after 
service than when he entered service.  Dr. P. opined that the 
veteran's preexisting lung defect (abnormal chest) was 
aggravated during service by the conditions of service.  
Thus, he came to the same conclusion as Dr. M.  Dr. C. opined 
that the veteran also developed pneumonia during service and 
his inservice lung disease resulted in lasting debilitating 
residuals.  Thus, the veteran had lasting debilitating 
residuals when he left service which were not present 
beforehand.  Dr. K. opined that the veteran developed an 
empyema requiring a decortication which left him with a 
fibrothorax, a reduced ventilator capability, and a 
contraction of the left hemithorax.  This occurred prior to 
service.  During service, he was unable to perform the 
activities required of a foot soldier and was excused from 
many of the activities and for all practical purpose was 
relegated to light duties throughout this period.  Dr. K 
related current lung disease to service.  Dr. B. opined that 
the veteran had an empyema, which was a loculated infection 
inside the lung, prior to entering service.  During service, 
the veteran had an acute illness, with a 15-pound weight 
loss, anorexia, cough, shortness of breath, and a chest film 
consistent with hydrothorax.  He had an acute respiratory 
illness, which invaded his pleural space and created an 
inflammatory hydrothorax.  This hydrothorax resulted in 
pleuritis, which led to pleural thickening and eventually a 
fibrothorax.  The residuals currently include cor pulmonale.  
Dr. B. opined that there was an aggravation of the 
preexisting empyema and a causative connection between 
inservice lung disease and current residuals, which Dr. B. 
identified as fibrothorax and cor pulmonale.  Therefore, 
again, a physician concluded that the veteran's pulmonary 
health was worse after service than it was when the veteran 
entered service.  

Two VA examiners disagree.  The March 2003 VA examiner opined 
that he disagreed with Dr. K. that there was a relationship 
between inservice lung disease and current lung disease.  He 
stated that the veteran did not have recurrent infection or 
pneumonia during service.  Rather, the veteran had a 
preexisting lung problem which was not accentuated during 
service.  Post-service, he was a smoker until 1963 and had 
had lung problems since that time.  The October 2001 VA 
examiner opined that the veteran's chest disability had 
increased over time, but the increase in his chest disability 
was only that which would be naturally expected to occur.  
There was no evidence that his service caused his chest 
disability to increase either during service or after the 
period of time that he was in service.  He stated that 
testing showed a slow relentless decline in his pulmonary 
function, but this was due to the aging process.  The 
examiner added that he agreed with everything Dr. K. had 
stated regarding the veteran's lung condition.  He concurred 
with the statement that the ventilatory reduction in the 
veteran's pulmonary function was "on the basis of a 
fibrothorax," and that he had gone on to "develop a 
progressive reduction in his ventilatory capacity culminating 
in respiratory failure."  He noted, however, that Dr. K. had 
not shown that the veteran's chest disability had increased 
as a result of service.  He concluded that the veteran's 
respiratory disability was not aggravated by military 
service. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving the issue is given to the claimant.  38 U.S.C.A. 
§ 5107 (West 2002).  This is the case here.  There are 
competent opinions by private and VA physicians.  There is 
positive evidence and there is negative evidence.  

With regard to the negative evidence on the matter of 
aggravation, one VA examiner opined that there was no 
accentuation of lung process during service.  The other VA 
examiner found that any increase in the veteran's preexisting 
lung defect was due to the natural progress of the disease.  
The VA examiners reviewed the record and rendered opinions 
based on that record.  Although the Board is mindful of one 
of the VA examiner's experience with cardiopulmonary 
disorders, he did not comment on the complete evidence of 
record and neither did the other VA examiner.  As requested, 
they provided a rationale for whether or not they agreed or 
disagreed with Dr. K.  However, they also disagreed with all 
of the other private examiners.  They were not requested to 
specifically comment on their opinions.  However, their 
opinions were part of the record and they did not address 
them although they both indicated that a full review of the 
record was made.  

With regard to the positive evidence, the private medical 
evidence supports the veteran's claim.  Several private 
physicians opined that the veteran's preexisting lung defect 
was aggravated during service.  Moreover, Dr. B., whose 
opinion was not of record until 2003 and was not reviewed by 
either VA examiner, reviewed all of the opinions of record to 
include the negative opinions.  He explained in detail his 
favorable opinion.  His opinion is supported by the other 
private medical evidence and by the service medical records.  

In affording the veteran the benefit of the doubt, the Board 
is affording the positive evidence more weight.  Although one 
VA examiner appears to have the most qualified medical 
credentials with regard to cardiopulmonary disorders, his 
opinion is incomplete as it does not address all of the 
evidence of record and this evidence, to include the opinion 
added to the file after his VA opinion, contradicts his 
statements.  The Board does not see this as justification to 
remand this case on another occasion for an amended opinion 
from the VA examiner.  The veteran's case has been advanced 
on the docket and he deserves timely action.  Rather, in this 
case, the Board believes that since the VA examiners' 
opinions are incomplete, this fact places the evidence in an 
approximate balance of positive and negative.  Therefore, the 
Board finds that there was an increase in severity in the 
veteran's preexisting lung defect during service.  His 
current residuals of the aggravated lung pathology are 
diagnosed as fibrothorax with cor pulmonale.  Accordingly, 
the evidence establishes that empyema with pleural thickening 
was aggravated by service and that the veteran's currently 
diagnosed fibrothorax and cor pulmonale are related to 
inservice pulmonary disease.  


ORDER

Service connection for fibrothorax with cor pulmonale is 
granted.



	                        
____________________________________________
	J. Connolly Jevtich
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



